                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

TYSON GROOMS,                                )
                                             )
        Plaintiff,                           )
                                             )        NO. 1:19-cv-00060
v.                                           )
                                             )        JUDGE CAMPBELL
ANDREW M. SAUL,                              )        MAGISTRATE JUDGE HOLMES
Commissioner of Social Security              )
                                             )
        Defendant.                           )


                                           ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation

(Doc. No. 23) on Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 20). In

the Report and Recommendation, the Magistrate Judge recommends that Plaintiff’s Motion for

Judgment on the Administrative Record be GRANTED, the decision of the Commissioner be

REVERSED, and this matter be REMANDED for further administrative proceedings consistent

with the Report and Recommendation.

        The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 23 at 16.) No

objections have been filed.

        The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment Based on the Administrative

Record (Doc. No. 20) is GRANTED, and this case is REMANDED to the Commissioner for

action consistent with the recommendation of the Magistrate Judge.




     Case 1:19-cv-00060 Document 24 Filed 09/14/20 Page 1 of 2 PageID #: 1008
   This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

   It is so ORDERED.



                                                 ____________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                2

Case 1:19-cv-00060 Document 24 Filed 09/14/20 Page 2 of 2 PageID #: 1009
